In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-12-00029-CR
        ______________________________



         IN RE: SAMMY EARL WOODS




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       Sammy Earl Woods has filed a petition for writ of mandamus in which he asks this Court to

issue an order finding that the District Clerk of Red River County did not transmit his application

for habeas corpus relief to the Texas Court of Criminal Appeals, and then to also find that his

application was brought in good faith. This Court has jurisdiction to issue a writ of mandamus

against a “judge of a district or county court in the court of appeals district.” TEX. GOV’T CODE

ANN. § 22.221(b) (West 2004). In this context, we have no jurisdictional authority to issue a writ

of mandamus against the district clerk.

       We deny the petition.




                                             Bailey C. Moseley
                                             Justice

Date Submitted:       February 21, 2012
Date Decided:         February 22, 2012

Do Not Publish




                                                2